Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190155279 A1 to Tayama, which was cited by applicant in view of  US 20190235504 A1 to Carter et al. (hereinafter, Carter) and US 5314037 A to Shaw et al. (hereinafter, Shaw).
Regarding claim 1, Tayama discloses:
An apparatus for managing control authority transition in a vehicle, the apparatus comprising: a steering device; an acceleration device; a deceleration device; a sensor configured to sense information about a driver of the vehicle; and a control circuit configured to be electrically connected with the steering device, the acceleration device, the deceleration device, and the sensor {Tayama: an automatic driving system for vehicles safely switches a vehicle from an automatic drive mode to a manual drive mode (an apparatus for managing control authority transition in a vehicle); an automatic driving controller of the automatic driving system includes a travel behavior determining unit that determines a travel behavior of a vehicle during automatic driving based on an operational state of a steering system, an accelerating system, and/or a braking system (deceleration device) thereof }; 
wherein the control circuit is configured to: obtain state information about the driver using the sensor when performing an autonomous control; receive, from the driver, a control input to at least one of the steering device, the acceleration device, or the deceleration device {Tayama: a driver's state determining unit that determines a state of a driver based on a face image of the driver captured by a face image camera, biometric information of the driver obtained from body pressure of the driver and variation thereof detected by body pressure sensors of a driver's seat (obtain state information about the driver using the sensor when performing an autonomous control), and signals from pressure-sensitive sensors arranged at a steering wheel and the like (receive, from the driver, a control input to at least one of the steering device, the acceleration device, or the deceleration device) (paragraph [0015])};
verify whether the driver is conscious and sits in the driver's seat; determine a reliability of the control input when it is verified that the driver is conscious and sits in the driver's seat {Tayama: the driver's state determining unit 22 determines the state of the driver (step St2). The determination in step St2 is performed in two stages as illustrated in the flowchart of FIG. 5. First, the driver's state determining unit 22 determines an arousal state of the driver based on the data transmitted from the face image camera 28 and/or the body pressure sensors 30 a, 31 a at the driver's seat 26 (step St21). If the driver is in an aroused state, readiness of the driver (reliability of the control input) is determined based on the data from the respective pressure-sensitive sensors 32a to 35a (step St22). If the driver is ready for shifting to manual driving, it proceeds to the next step St3 (FIG. 4).  (fig. 4, paragraph [0067])}; 
determine whether to transfer a control authority based on the state information and the reliability of the control input; and transfer, to the driver, the control authority, when it is determined to transfer the control authority when the reliability of the control input is high {Tayama: a drive mode switching control unit  that controls in stages switching to manual driving based on the determination results (transfer, to the driver, the control authority, when it is determined to transfer the control authority)(the driver's state determining unit and the a drive mode switching control unit form a control circuit)(abstract); determine that manual driving is reliably started by a driver at the time of switching from the automatic drive mode to the manual drive mode(paragraph [0015]) / the driver's state determining unit determines that the driver is ready for manual driving when detecting that the driver is in a state of being capable of performing operation of a steering wheel, an accelerator, or a brake of the own vehicle based on input signals from pressure-sensitive sensors arranged at the steering wheel, the accelerator, and the brake (when the reliability of the control input is high). Accordingly, it is possible to ensure safe travelling and prompt shifting to manual driving (paragraph [0022])}.
Tayama does not explicitly disclose: wherein the reliability of the control input comprises information regarding a probability of collision by the control input, wherein the control circuit is configured to calculate an expected path of the vehicle based on the control input; and determine the probability of collision based on the expected path. 
With regard to this limitation, Tayama discloses the reliability of the control input {Tayama, fig. 4, paragraph [0067]}. Carter and Shaw remedy deficiency of Tayama and teach information regarding a probability of collision by the control input {Shaw, claim 10: the computer includes means to process the information to predict the locations and courses of calculate an expected path of the vehicle based on the control input; and determine the probability of collision based on the expected path {Carter: the prediction engine 345 can dynamically calculate a collision probability for each object (paragraph [0046]); the prediction engine 345 performs dynamic path prediction and collision probability calculations (paragraph [0050])}. 
Tayama further teaches: the control circuit is configured to compare the probability of collision on the expected path based on the control input of the driver with a probability of collision on a path by the autonomous system to determine the reliability of the control input {Tayama, paragraph [0022]:  the driver's state determining unit determines that the driver is ready for manual driving when detecting that the driver is in a state of being capable of performing operation of a steering wheel, an accelerator, or a brake of the own vehicle to ensure safe travelling / given the two possibilities, one by the driver and the other by the autonomous system, it would have been obvious to check the possibility of collision based on driver’s control is less than a threshold, which is the possibility of collision based on the autonomous system function}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the path prediction based on control input of Shaw and collision probability calculation of Carter with the described invention of Tayama in 
Similar logic applies to claim 13. 
Regarding claim 2, which depends from 1, Tayama further discloses that the sensor comprises a camera, and wherein the control circuit is configured to: obtain the state information by analyzing an image of the driver that is obtained by the camera {Tayama: a driver's state determining unit (control circuit) that determines a state of a driver based on a face image of the driver captured by a face image camera (abstract)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the face image camera of Tayama with the described invention of Tayama in view of Carter and Shaw in order to consider driver’s state by driver’s image.
Regarding claim 3, which depends from 1, Tayama further discloses that the state information comprises information regarding a sight of the driver and information regarding a seating of the driver {the driver's state determining unit 22 extracts, from the face image data, biometric information such as variation of a pupil diameter, indications regarding driver eye behaviors (sight of the driver)(paragraph [0051]); body pressure of the driver and variation thereof detected by body pressure sensors of a driver's seat (information regarding a seating of the driver)(abstract)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the face image data and body pressure data of 
Similar logic applies to claim 14. 
Regarding claim 6, which depends from claim 1, Tayama further discloses that the control circuit is configured to: not transfer the control authority when it is not possible to transfer the control authority {determine that manual driving is reliably started by a driver at the time of switching from the automatic drive mode to the manual drive mode (implies no transfer occurs when there is no reliability)(not possible to transfer)(paragraph [0015])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the manual driving determination feature of Tayama with the described invention of Tayama in view of Carter and Shaw in order to transfer the control authority only under possible situation.
Regarding claim 7, which depends from claim 1, Tayama further discloses that the apparatus further comprises: an input device configured to be electrically connected with the control circuit, wherein the control circuit is configured to: immediately transfer, to the driver, the control authority when an input to transfer the control authority is received via the input device {the information input unit 3 (input device) can receive input directly or indirectly from a driver or another occupant (paragraph [0042]); the information input unit 3 is electrically connected to the driving controller 2 (control circuit)(fig. 1) it should be switched to manual driving immediately, such switching can be performed by overriding by the driver (paragraph [0062]), the switching is to be performed positively and intentionally by the driver (paragraph [0064])}. 

Regarding claim 8, which depends from claim 1, Tayama further discloses that the apparatus further comprises: an input device configured to be electrically connected with the control circuit, wherein the control circuit is configured to: resume the autonomous control, after the control authority is transferred, when the control input of the driver is stopped or when an input for the autonomous control is received via the input device {the drive mode switching control unit 23 forcedly returns to automatic driving when the driver does not perform driving operation (the control input of the driver is stopped) (paragraph [0094]); the information input unit 3 (input device) can receive input directly from a driver, the information input unit 3 is electrically connected to the driving controller 2 (control circuit), the switching is to be performed positively and intentionally by the driver (receiving input for the autonomous control via the input device is implied)(fig. 1, paragraphs [0042], [0064])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the information unit input and forced return to automatic driving feature of Tayama with the described invention of Tayama in view of Carter and Shaw in order to automatically or intentionally return to automatic driving.
Regarding claim 9, which depends from claim 1, Tayama further discloses that the control circuit is configured to: transfer, to the driver, the control authority when pupils of the driver and the seating of the driver seating are detected {abstract, paragraph [0051]}. Carter teaches that there is no probability of collision by the control input {paragraph [0046]}.

Regarding claim 10, which depends from claim 1, Tayama further discloses that the control circuit is configured to: not transfer the control authority, when the pupils of the driver and the seating of the driver are detected and another condition occurs {paragraphs [0015], [0051], abstract}. Carter teaches that the condition is the probability of collision by the control input {paragraph [0046]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collision probability decision feature of Carter with the described invention of Tayama in view of Carter and Shaw in order to consider probability of collision as a ground for not transferring to manual mode. 
Regarding claim 11, which depends from claim 1, Tayama further discloses that the control circuit is configured to: not transfer the control authority when the pupils of the driver are not detected {the driver's state determining unit 22 extracts, from the face image data, biometric information such as a degree of eye-opening, variation of a pupil diameter (paragraph [0051]); the driver's state determining unit 22 determines whether the driver is aroused to a degree that manual driving can be performed (if not, not transfer the control authority)(paragraph [0055])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pupil sensing feature of Tayama with the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayama in view of Carter and Shaw, and in further view of US20190256064A1 to Hecker et al. (hereinafter, Hecker).
Regarding claim 12, which depends from claim 1, Tayama further discloses that the control circuit is configured to: perform the autonomous control when the seating of the driver seating not detected {abstract}. Hecker discloses predetermined minimum risk maneuver (MRM) {a differentiation is made in terms of guidance of the vehicle in the longitudinal direction and in the transverse direction, which directions are to be adjusted to one another as in the case of the minimum risk maneuver (paragraph [0061])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the MRM feature of Hecker with the described invention of Tayama in view of Carter and Shaw in order to consider MRM as a factor in performing for the autonomous control. 

Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive. In response to Applicant's arguments that claims 1, 13 are not anticipated by Tayama, 103 rejections are written for the amended claim set. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                                                                         /THOMAS G BLACK/                                                 Supervisory Patent Examiner, Art Unit 3661